DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a final office action. 

Response to Amendment
This action is in response to communication filed on 05/06/2022.
a. Claims 1-2, 8, 10, 12-13, 19, 21 and 23-29 are pending in this application.
b. Claims 3-7, 9, 11, 14-18, 20 and 22 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 1-4 of REMARKS, filed on 05/06/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues in substance that:
a. “Cited portions of Sood discloses a system that “modifies heuristics based on the current playback speed.” (Sood, [0046]). The system in Sood leverages the slower speed playback of the current stream which has the effect of extending the playback length of content stored in the buffer to allow for more time to download content from the stream at the higher bitrate. However, the system disclosed in Sood does not attempt to reduce the minimum buffer time, and therefore, Sood does not disclose “determine a reduced minimum buffer time based on the received minimum buffer time at a normal speed for at least one alternative stream from the manifest file and a slow motion speed.”” (Remarks, page 2)
Above remark relates to claim 1 limitation “determine a reduced minimum buffer time based on the received minimum buffer time at a normal speed for at least one alternative stream from the manifest file and a slow motion speed”. Under BRI above limitation means the minimum buffer time is determined based on playback speed. Reduced minimum buffer time is determined based on minimum buffer time at normal speed and slow motion playback speed. This is disclosed by Sood in [46]. Sood discloses that performance information is tracked by the system and various decisions are made using the performance information. It describes determining bitrate of the downloaded stream based of playback speed and buffer capacity. One of the examples provided explains a buffer holding 15 seconds of video at 1× playback and buffer holding 30 seconds of video at ½× playback. Here, buffer size is based on normal/slow playback and reduced minimum buffer size is determined based on slow playback speed. Therefore Sood sufficiently teaches above limitation.
Regarding applicant’s remarks that “the system disclosed in Sood does not attempt to reduce the minimum buffer time”, the claim limitation states determining reduced minimum buffer time not the reducing minimum buffer time. Determination of reduced minimum buffer time is explained in [46] where buffer at 1× playback is determined to be 15 seconds of video while buffer at ½× playback is 30 seconds of video.

b. “Read does not teach reducing the minimum buffer time, as the “minimum amount” of data buffered in Read does not change. Consequently, the decision to start decoding again in Reed is not based on a reduced minimum buffer time. Therefore, Reed does not teach “when the amount of digital content of the first alternative stream within the buffer initially reaches the reduced minimum buffer time, commence playback of the digital video content, wherein the speed of commenced playback is the slow motion speed.”” (Remarks, page 2)
Above remark relates to claim 1 limitation “when an amount of digital content of the first alternative stream within the buffer initially reaches the reduced minimum buffer time, commence playback of the digital video content”. This limitation is disclosed by Read in fig. 2(36-38) and [14-15], where it discloses that the decoding cannot start until minimum amount of data is buffered. When the minimum amount is buffered, decoding of video starts at slow decode rate. Therefore, Read sufficiently teaches when the amount of data in buffer reaches minimum amount, commence presentation of video at slow rate.
Regarding applicant’s remarks that ““Read does not teach reducing the minimum buffer time, as the “minimum amount” of data buffered in Read does not change. Consequently, the decision to start decoding again in Reed is not based on a reduced minimum buffer time”, Examiner disagrees. Read in [14-15] discloses that the decoding cannot start until minimum amount of data is buffered, here minimum amount of data buffered before start of decoding is “minimum amount”. Read is not used to disclose change in minimum amount of data to be buffered, therefore some of above remarks does not apply. Also, decision to start decoding is based on minimum amount of data in the buffer and when the minimum amount is reached, decoding of video starts at slow decode rate. Therefore, Read teaches above argued limitation.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8, 12-13, 19 and 25-26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2015/0334153 A1, hereinafter Koster) in view of Sood et al. (US 2011/0302238 A1, hereinafter Sood) further in view of Read (US 2006/0268912 A1).
Regarding claim 1, Koster teaches a playback device (Fig. 1(106)) comprising: a memory; a network interface; and a processor that reads instructions stored in the memory that directs the processor to: 
receive a manifest file comprising information on a plurality of alternative streams ([69, 89]: The server system may provide the client with the URL or the URI of the manifest file (i.e. receive manifest file)), each alternative stream having a different bitrate from the other streams ([67-68]: each segment may be encoded in multiple different representations relate to different variants of the content signal, including: different video and/or audio qualities (e.g. bitrates, etc.) (i.e. each segment representation have alternative bitrate). A manifest file may further comprise segment play-out information for determining the relation between the segments and media metadata such as video resolution, bit rates); 
receive a minimum buffer time for each alternative stream from the manifest file (Fig. 3(310) and [116]: client which may parse the manifest file. [118]: the manifest file may only comprises QoS information (i.e. buffer time) for signaling an QoS level (e.g. a regular mode or low-latency mode)), wherein each alternative stream's minimum buffer time is a predetermined playback time of an alternative stream's digital media content to prevent disruptions of playback of digital video content at an alternative stream's normal speed of playback ([120]: The configuration parameters may comprise an MPD parameter in order to achieve the desired play-out buffer configuration. For example, a min buffer size parameter “minBufferTime” 314 may be used as a configuration parameter for setting the minimum size of the buffer before play-out of data in the buffer is started (e.g. a size of 5 second in the regular mode) (i.e. receiving minimum buffer time which is a minimum buffer size before play-out of data at regular speed)); 
download the digital video content of a first alternative stream into a buffer of the playback device ([152]: the HAS client may start the streaming process, by requesting the (first) segment that is determined on the basis of the one or more second configuration parameters and receiving the requested segment in a response (i.e. download content into a buffer)); 
Koster however does not teach determine a reduced minimum buffer time based on the received minimum buffer time at a normal speed for at least one alternative stream from the manifest file and a slow motion speed; when the amount of digital content of the first alternative stream within the buffer initially reaches the reduced minimum buffer time, commence playback of the digital video content, wherein the speed of commenced playback is the slow motion speed.
	Sood teaches determine a reduced minimum buffer time based on the received minimum buffer time at a normal speed for at least one alternative stream from the manifest file and a slow motion speed ([46]: A buffer that can hold 15 seconds of video at 1.times.  playback can hold 30 seconds of video at 1/2.times.  playback (i.e. buffer size is based on normal/slow playback. Here, reduced minimum buffer size is determined based on slow playback speed)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koster to incorporate the teachings of Sood and determine a reduced minimum buffer time based on the received minimum buffer time at a normal speed for the stream from the manifest file and a slow motion speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to modify heuristics based on playback speed (Sood, [46])
Koster in view of Sood however does not teach when the amount of digital content of the first alternative stream within the buffer initially reaches the reduced minimum buffer time, commence playback of the digital video content, wherein the speed of commenced playback is the slow motion speed.
	Read teaches when an amount of digital content of the first alternative stream within the buffer initially reaches the reduced minimum buffer time, commence playback of the digital video content (fig. 2(36-38) and [14-15]: Recognizing that decoding even at a slow rate cannot proceed until some minimum amount of data has been buffered, at decision diamond 36 it is determined whether this minimum amount, e.g., a few percent of the capacity of the buffer, has been met.  When the minimum amount is met, decoding (and thus presentation) of the video commences at block 38 at the "slow" decode rate. (i.e. when the amount of data in buffer reaches minimum amount, commence presentation of video at slow rate)), wherein the speed of commenced playback is the slow motion speed ([16]: when the minimum amount is met, decoding (and thus presentation) of the video commences at block 38 at the "slow" decode rate (i.e. speed of presentation is at slow motion). [18]: the operation at block 44 could be executed by incrementally raising the decode rate by ten percent of the increase every few milliseconds until the normal rate is attained); 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koster in view of Sood to incorporate the teachings of Read and commence playback at slow motion speed, continue playback of video content at slow motion speed until the digital content within the buffer reaches the minimum buffer time, and playback video content at normal speed when the digital content within the buffer reaches the minimum buffer time. One of ordinary skilled in the art would have been motivated to combine the teachings in order to establish the decode rate based on the amount of data in the buffer (Read, [13])

Regarding claim 2, Koster in view of Sood and Read teaches the playback device of claim 1.
Koster teaches wherein downloading the digital video content further comprises: extracting a location of a container file containing encoded media from the manifest ([134]: The client-specific manifest file comprising the QoS information may be sent to the client (step 506), which may parse the information in the manifest file (step 508) (e.g. the segment identifiers, the segment location information and the segment play-out information)); and
requesting portions of the container file containing encoded media ([136]: The client may start the process of requesting segments from the server system (request for video stream). The HTTP server may respond to the request by sending an HTTP response message comprising the requested segment to the client).

Regarding claim 8, Koster in view of Sood and Read teaches the playback device of claim 1.
Koster further teaches wherein the digital video content is a DASH standard file and the manifest is in a media presentation description data format ([114, 120]: FIG. 3 depicts at least part of a manifest file (in this example part of an MPEG DASH MPD) (i.e. video content is a DASH standard file) comprising QoS information and configuration parameters. The configuration parameters may comprise an MPD parameter or a combination of MDP parameters. For example, a min buffer size parameter “minBufferTime” 314, 318 (i.e. manifest is in MPD format)).

Regarding claims 12-13, 19 and 25-26, 27 they do not teach or further define over claims 1-2, and 8 respectively. Therefore, claims 12-13, 19 and 25-26, 27 are rejected for the same reasons as set forth above in claims 1-2, and 8 respectively.

Claim(s) 10, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koster in view of Sood and Read further in view of Krikorian et al. (US 2015/0006753 A1) hereafter Krikorian.

Regarding claim 10, Koster in view of Sood and Read teaches the playback device of claim 1.
Koster in view of Sood and Read however does not explicitly teach wherein the slow motion playback speed changes the amount of the digital video content consumed for playback.
Krikorian teaches wherein the slow motion playback speed changes the amount of the digital video content consumed for playback ([76]: if the playback speed is 85% normal, the data accumulates in the A/V buffer at a rate of 15% (or 1.5 second for every 10 seconds of received streaming data) (i.e. slow down speed changes the data consumed)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koster in view of Sood and Read to further incorporate the teachings of Krikorian and the amount of the digital video content consumed for playback changes according to slow motion playback speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order fill the media player’s buffer to acceptable level (Krikorian, [75]).

Regarding claims 21 and 28 they do not teach or further define over claim 10. Therefore, claim 21 and 28 are rejected for the same reasons as set forth above in claim 10.

Claim(s) 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koster in view of Sood and Read further in view of Bao et al. (US 2014/0282792 A1, hereinafter Bao).

Regarding claim 23, Koster in view of Sood and Read teaches the playback device of claim 1.
Koster in view of Sood and Read however does not teach wherein downloading the digital video content further comprises: performing one of two options when the amount of digital content in the buffer falls below a threshold: when the first alternative stream is a lowest bitrate stream of the plurality of alternative streams, then further decrease the speed playback; and when the first alternative stream is not the lowest bitrate stream of the plurality of alternative streams, then down switch to a second alternative stream having a lower bitrate.
Bao teaches wherein downloading the digital video content further comprises: performing one of two options when the amount of digital content in the buffer falls below a threshold: when the first alternative stream is a lowest bitrate stream of the plurality of alternative streams, then further decrease the speed playback; and when the first alternative stream is not the lowest bitrate stream of the plurality of alternative streams, then down switch to a second alternative stream having a lower bitrate ([89-90]: the average bit rates of the segments at the beginning of this video representation exceed the average bit rate of the complete representation, the video buffer will constantly underflow (i.e. when there is buffer underflow). [92]: If the buffer occupancy is low, a representation with average bit rate lower than the actual TCP throughput will be selected in order to build up buffer occupancy (i.e. switch to lower alternative bitrate)); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koster in view of Sood and Read to further incorporate the teachings of Bao and when buffer level falls then down switch to lower alternative bitrate. One of ordinary skilled in the art would have been motivated to combine the teachings for streaming client quality adaption with buffer occupancy (Bao, [92]).

Regarding claims 24 and 29 they do not teach or further define over claims 23. Therefore, claims 24 and 29 are rejected for the same reasons as set forth above in claim 23.

Additional References
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Do et al., US 2017/0188056 A1: Data Flow Control Method and System.
b.    Martel et al., US 9,602,846 B1: System and Method for Asynchronous Uploading of Live Digital Multimedia with Guaranteed Delivery
c.    Van der Schaar, US 2012/0177101 A1: Systems and Methods for Encoding Alternative Streams of Video for Use in Adaptive Bitrate Streaming.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453